Cartwright, C. J., and Boggs, J., dissenting: The insistence of the land owner damages should be awarded in his favor to compensate for the injury to the five acres not taken rested solely upon the issue of fact raised and tendered by such land owner that there was no means of access across the proposed right of way to the said five acres. If that issue was “collateral” the evidence offered by the land owners tending to support it should have been rejected and that element of damage eliminated. Injury to means of ingress to and egress from land not taken constitutes an element of damage, and evidence pro and con as to the fact is not, in our opinion, addressed to a collateral issue. A public traveled way leads from the street across the right of way to the five acres and, across that tract to the river. In our view it was competent for the appellant company to prove, if it could, this traveled way was a public highway by action of the proper highway authorities or by prescription.